UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-225 KIMBERLY-CLARK CORPORATION (Exact name of registrant as specified in its charter) Delaware 39-0394230 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) P.O.Box 619100 Dallas, Texas 75261-9100 (Address of principal executive offices) (Zip Code) (972) 281-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of April 30, 2010, there were 413,971,851shares of the Corporation’s common stock outstanding. EXPLANATORY NOTE The sole purpose of this amendment on Form 10-Q/A to Kimberly-Clark Corporation’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, filed with the Securities and Exchange Commission on May 7, 2010 (the “Form 10-Q”), is to furnish a corrected interactive data file formatted in XBRL (Extensible Business Reporting Language) on Exhibit 101 to the Form 10-Q, as required by Rule 405 of Regulation S-T. The corrected Exhibit 101 reflects changes to indicate the amounts in the consolidated income statement, condensed consolidated balance sheet, condensed consolidated cash flow statement and consolidated statement of comprehensive income are stated in millions. No other changes have been made to the Form 10-Q.This Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the Form 10-Q. Item6.Exhibits. (a)Exhibits. Exhibit No. (3)a.*Amended and Restated Certificate of Incorporation, dated April30, 2009, incorporated by reference to Exhibit No. (3)a of the Corporation’s Current Report on Form 8-K dated May 1, 2009. Exhibit No. (3)b.*By-Laws, as amended April 30, 2009, incorporated by reference to ExhibitNo.(3)b of the Corporation’s Current Report on Form8-K dated May 1, 2009. Exhibit No. (4).Copies of instruments defining the rights of holders of long-term debt will be furnished to the Securities and Exchange Commission on request. Exhibit No. (31)a.*Certification of Chief Executive Officer required by Rule13a-14(a) or Rule15d-14(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), filed herewith. Exhibit No. (31)b.*Certification of Chief Financial Officer required by Rule13a-14(a) or Rule15d-14(a) of the Exchange Act, filed herewith. Exhibit No. (32)a.*Certification of Chief Executive Officer required by Rule13a-14(b) or Rule15d-14(b) of the Exchange Act and Section1350 of Chapter63 of Title18 of the United States Code, furnished herewith. Exhibit No. (32)b.*Certification of Chief Financial Officer required by Rule13a-14(b) or Rule15d-14(b) of the Exchange Act and Section1350 of Chapter63 of Title18 of the United States Code, furnished herewith. Exhibit No. (101).INS**XBRL Instance Document Exhibit No. (101).SCH**XBRL Taxonomy Extension Schema Document Exhibit No. (101).CAL**XBRL Taxonomy Extension Calculation Linkbase Document Exhibit No. (101).LAB**XBRL Taxonomy Extension Label Linkbase Document Exhibit No. (101).PRE**XBRL Taxonomy Extension Presentation Linkbase Document * Previously filed or furnished with or incorporated by reference in Kimberly-Clark’s Form 10-Q filed on May 7, 2010. ** In accordance with Regulation S-T, the XBRL-related information in Exhibit No. (101) to this Quarterly Report on Form 10-Q shall be deemed “furnished” and not “filed.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. KIMBERLY-CLARK CORPORATION (Registrant) By: /s/ Michael T. Azbell Michael T. Azbell Vice President and Controller (principal accounting officer) May 14, 2010 EXHIBIT INDEX Exhibit No.Description (3)a.* Amended and Restated Certificate of Incorporation, dated April30, 2009, incorporated by reference to Exhibit No. (3)a of the Corporation’s Current Report on Form 8-K dated May 1, 2009. (3)b.* By-Laws, as amended April 30, 2009, incorporated by reference to ExhibitNo.(3)b of the Corporation’s Current Report on Form8-K dated May 1, 2009. Copies of instruments defining the rights of holders of long-term debt will be furnished to the Securities and Exchange Commission on request. (31)a.* Certification of Chief Executive Officer required by Rule13a-14(a) or Rule15d-14(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), filed herewith. (31)b.* Certification of Chief Financial Officer required by Rule13a-14(a) or Rule15d-14(a) of the Exchange Act, filed herewith. (32)a.* Certification of Chief Executive Officer required by Rule13a-14(b) or Rule15d-14(b) of the Exchange Act and Section1350 of Chapter63 of Title18 of the United States Code, furnished herewith. (32)b.* Certification of Chief Financial Officer required by Rule13a-14(b) or Rule15d-14(b) of the Exchange Act and Section1350 of Chapter63 of Title18 of the United States Code, furnished herewith. (101).INS** XBRL Instance Document (101).SCH** XBRL Taxonomy Extension Schema Document (101).CAL** XBRL Taxonomy Extension Calculation Linkbase Document (101).LAB** XBRL Taxonomy Extension Label Linkbase Document (101).PRE** XBRL Taxonomy Extension Presentation Linkbase Document * Previously filed or furnished with or incorporated by reference in Kimberly-Clark’s Form 10-Q filed on May 7, 2010. ** In accordance with Regulation S-T, the XBRL-related information in Exhibit No. (101) to this Quarterly Report on Form 10-Q shall be deemed “furnished” and not “filed.”
